Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
                                                                 FILED
                                                              Jun 12 2012, 9:13 am
collateral estoppel, or the law of the case.
                                                                      CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

PATRICIA CARESS McMATH                              GREGORY F. ZOELLER
Marion County Public Defender Agency                Attorney General of Indiana
Indianapolis, Indiana
                                                    RICHARD C. WEBSTER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DONATO LUNA-QUINTERO,                               )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A02-1110-CR-931
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Kurt M. Eisgruber, Judge
                           Cause No. 49G01-1006-MR-050581


                                          June 12, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                          Case Summary

       Donato Luna-Quintero (“Luna-Quintero”) appeals his conviction for Murder, a

felony,1 presenting the sole issue of whether the evidence is sufficient to support his

conviction. We affirm.

                                 Facts and Procedural History

       In June of 2010, Luna-Quintero’s girlfriend, Randi Arthur (“Arthur”), hosted a party

to celebrate moving into her new apartment in Indianapolis. One of the guests, Octavio

Velazquez (“Velazquez”), repeatedly asked Luna-Quintero his name but Luna-Quintero did

not respond. This upset Velazquez and his friends, and they began surrounding Luna-

Quintero and posturing as if they were ready to fight. Luna-Quintero’s brother, Gustavo

Luna-Quintero (“Gustavo”), exclaimed, “You’re not going to mess with my brother,” and

Velazquez responded, “You’re not about to jump my homeboy.” (Tr. 103.) Arthur stepped

in and made Velazquez and his friends leave.

       After the party, Mary Johnson (“Johnson”), who was then dating Gustavo, was with

the Luna-Quintero brothers on separate occasions when the brothers threatened Velazquez.

According to Johnson, when she mentioned Velazquez, Gustavo would threaten to start a

fight while Luna-Quintero claimed, “I’m going to shoot your homeboy.” (Tr. 106.)

       During the early morning hours of June 26, 2011, Johnson and a friend were sitting

outside Johnson’s apartment talking to friends when several people, including Velazquez,



1
 Ind. Code § 35-42-1-1. Luna-Quintero does not challenge his conviction for Carrying a Handgun without a
License, a Class A misdemeanor. Ind. Code § 35-47-2-1.
                                                   2
arrived to visit Johnson’s upstairs neighbor. Approximately ten minutes later, the Luna-

Quintero brothers drove up, exited their vehicle, and approached Velazquez. Gustavo

questioned, “Do you remember what you said to me at that party?” (Tr. 152.) Gustavo lifted

up his left hand and Luna-Quintero “came around his brother and shot [Velazquez].” (Tr.

152.)

        Velazquez, wounded by several shots, fell onto a porch. Luna-Quintero briefly chased

Velazquez’s brother, but then ceased the pursuit, returned to a fallen Velazquez, and fired

another shot. The brothers returned to their vehicle and began to drive away. They soon

encountered Arthur, who was driving into the apartment complex. Luna-Quintero got out of

his vehicle and told Arthur, “I just shot your little friend Changito (“monkey”). Yeah, I shot

him. So how do you like that one?” (Tr. 92.) He returned to the vehicle and the brothers

drove away.

        Meanwhile, neighbors attempted to render assistance to Velazquez. He had received

four gunshot wounds, one in the head, one in the upper right chest, one in the lower right

chest, and one in the right thigh. The wounds proved fatal.

        On June 28, 2010, Luna-Quintero and Gustavo were jointly charged with Murder and

Carrying a Handgun without a License. Luna-Quintero waived his right to a jury trial and, on

August 17, 2011, he appeared for a trial separate from his brother. At the conclusion of the

bench trial, Luna-Quintero was found guilty as charged. He received a fifty-year aggregate

sentence. He now appeals.



                                              3
                                 Discussion and Decision

       Luna-Quintero claims that the evidence is insufficient to support his conviction. More

specifically, he contends that the State failed to negate his claim of self-defense.

       To convict Luna-Quintero of Murder, the State was required to establish that he

knowingly or intentionally killed Velasquez. When reviewing a claim of insufficiency of the

evidence, we do not reweigh the evidence or judge the credibility of the witnesses, but will

consider only the probative evidence and reasonable inferences supporting the judgment.

Sargent v. State, 875 N.E.2d 762, 767 (Ind. Ct. App. 2007). We will affirm the conviction

unless no reasonable trier of fact could find the elements of the crime proven beyond a

reasonable doubt. Id.

       A valid claim of self-defense is legal justification for an otherwise criminal act.

Birdsong v. State, 685 N.E.2d 42, 45 (Ind. 1997). “A person is justified in using reasonable

force against another person to protect the person or a third person from what the person

reasonably believes to be the imminent use of unlawful force.” Ind. Code § 35-41-3-2.

       When a defendant raises a claim of self-defense, he is required to show three facts:

(1) he was in a place where he had a right to be; (2) he acted without fault; and (3) he had a

reasonable fear of death or great bodily harm. Wallace v. State, 725 N.E.2d 837, 840 (Ind.

2000). Once a defendant claims self-defense, the State bears the burden of disproving at

least one of these elements beyond a reasonable doubt for the defendant’s claim to fail.

Miller v. State, 720 N.E.2d 696, 700 (Ind. 1999). The State may meet this burden by

rebutting the defense directly, by affirmatively showing the defendant did not act in self-

                                              4
defense, or by simply relying upon the sufficiency of its evidence in chief. Id. Whether the

State has met its burden is a question of fact for the fact-finder. Id. Self-defense is generally

unavailable to a defendant who is the initial aggressor. Id.

       The evidence negating Luna-Quintero’s claim of self-defense is as follows. In the

week prior to Velazquez’s death, Luna-Quintero had, at least twice, threatened to shoot

Velazquez. When the brothers confronted Velazquez on June 26, 2011, Velazquez was

unarmed. He was holding hands with his girlfriend, Anaeliza Armenta; his left hand held a

beer. Gustavo verbally challenged Velazquez, but Luna-Quintero “didn’t give [Velazquez] a

chance to say anything” before opening fire. (Tr. 170.) Luna-Quintero fired multiple shots

into Velazquez. The final shot was fired as Velazquez lay helpless on the porch.

       Firing multiple shots undercuts a claim of self-defense. Randolph v. State, 755

N.E.2d 572, 575 (Ind. 2001). Accordingly, the State presented sufficient evidence from

which the fact-finder could conclude that Luna-Quintero did not act in self-defense.

       Affirmed.

ROBB, C.J., and MATHIAS, J., concur.




                                               5